Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email correspondence with Greg W. Meyer (59,915) on 05/21/2021.
Claims from the email correspondence are entered (see instant O.A. Appendix).
Please amend the claims filed 01/14/2021 as follows:

Claim 1. (Currently Amended) A computer-implemented method for use in managing a digital identity for a user, the method comprising: 
receiving, at an identification provider (IDP) computing device, an encrypted message from a communication device associated with a user, the encrypted message including a first digital identity for the user with at least one changed attribute; 
generating, by the IDP computing device, a first hash of the first digital identity; 
retrieving, by the IDP computing device, a second digital identity for the user from a ledger data structure; 
generating, by the IDP computing device, a second hash of the second digital identity; 
comparing, by the IDP computing device, the generated first hash of the first digital identity and the generated second hash of the second digital identity; 
determining, by the IDP computing device, that the generated first and second hashes do not match; 
transmitting, by the IDP computing device, a confirmation request to the communication device in response to the generated first and second hashes not matching, the confirmation request including an instruction for the user to attest to the at least one changed attribute and to capture, at the communication device, an image of a physical document including the at least one changed attribute;  
receiving, by the IDP computing device, confirmation data from the communication device for the at least one changed attribute, the confirmation data based on the image of the physical document;  
in response to the confirmation data, broadcasting, by the IDP computing device, a pending status of an updated digital identity for the user to a relying party, wherein the updated digital identity is based on the second digital identity for the user from the ledger data structure and the at least one changed attribute;  

storing, by the IDP computing device, the certification for the at least one changed attribute in the ledger data structure, the stored certification indicative of  verification of the at least one changed attribute.   

Claims 2-7. (Previously Presented)

8. (Currently Amended) A system for use in managing a digital identity for a user, the system comprising: 
a memory comprising digital identities for multiple users; and 
a processor in communication with the memory, the processor configured to: 
receive an encrypted message from a communication device associated with a user, the encrypted message including a digital identity of the user with at least one changed attribute; 
generate a hash of the digital identity of the user included in the encrypted message; 
retrieve a digital identity of the user from the memory and generate a hash of the retrieved digital identity; 
compare the hash of the digital identity of the user included in the encrypted message to the hash of the retrieved digital identity and, when the generated hashes do not match: 
transmit a request to the communication device associated with the user, wherein the request includes an instruction for the user to attest to the at least one changed attribute and to capture an image of a physical document that includes the at least one changed attribute at the communication device;  
in response to confirmation data from the communication device of the at least one changed attribute: 
annotate a status of the digital identity of the user in the memory as pending approval; and  
broadcast the pending approval status of the digital identity of the user in the memory to a relying party associated with the digital identity in the memory; 
receive, from the relying party, a certification for the at least one changed attribute in response to the broadcasted pending approval status, the certification including data indicative of verification of the at least one changed attribute by the relying party; and 
store the certification in the memory in association with the digital identity of the user in the memory, the stored certification  indicative of the verification of the at least one changed attribute.   

Claims 9-14. (Previously Presented)

15. (Currently Amended) A non-transitory computer-readable storage media including executable instructions for managing a digital identity for a user, which, when executed by at least one processor, cause the at least one processor to perform the steps of: 
receiving an encrypted message from a communication device associated with a user, the encrypted message including at least one changed attribute for the user; 
generating a first hash of a first digital identity for the user with the at least one changed attribute, as received from the communication device; 
retrieving a second digital identity for the user from a ledger data structure; 
generating a second hash of the second digital identity for the user; 
transmitting, to the communication device, a request for the user to attest to the at least
one changed attribute when the generated first and second hashes do not match, wherein the request includes an instruction for the user to capture, at the communication device, an image of a physical document that includes the at least one changed attribute;  
receiving, from the communication device, in response to the request, a confirmation of integrity of the physical document for the user captured at the communication device and associated with the at least one changed attribute; 
in response to the confirmation of the integrity of the physical document: 
annotating an updated digital identity for the user in the ledger data structure with a pending status, based on the confirmation of the physical document, wherein the updated digital identity is based on the second digital identity and the at least one changed attribute; and  
broadcasting the pending status of the updated digital identity for the user to a relying party for the digital identity; 
receiving a certification for the at least one changed attribute from the relying party in response to the broadcasted pending status, the certification including data indicative of verification of the at least one changed attribute by the relying party; and 
storing the certification, received from the relying party, in association with the updated digital identity for the user in the ledger data structure, the stored certification  indicative of the verification of the at least one changed attribute.   

Claims 16-17. (Previously Presented)

Reasons for Allowance
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:

The instant claims are directed to systems and methods for use in managing digital identities. Specifically, the claims describe interactions between an identification provider (IDP) computing device, a communication device, a ledger data structure, and a relying party, where a digital identity for a user has at least one changed attribute. 

The closest prior art of record is Oberhauser (US 2017/0222814 A1). Oberhauser teaches:
receiving, at an identification provider (IDP) computing device, an encrypted message from a communication device associated with a user, the encrypted message including a first digital identity for the user with at least one changed attribute (paras 22, 110, 137, 145-148)
storing, by the IDP computing device, the certification for the at least one changed attribute in the ledger data structure, the stored certification indicative of verification of the at least one changed attribute (paras 52, 55, 58-59, 76, 101, 109, 113, 120)

Spangemacher (US 2018/0351747 A1) is also of interest. Spangemacher teaches: 
generating, by the IDP computing device, a first hash of the first digital identity (Fig.2, para 45)
retrieving, by the IDP computing device, a second digital identity for the user from a ledger data structure (Fig.2, para 45)
generating, by the IDP computing device, a second hash of the second digital identity (Fig.2, para 45)
comparing, by the IDP computing device, the generated first hash of the first digital identity and the generated second hash of the second digital identity (Fig.2, para 45)
determining, by the IDP computing device, that the generated first and second hashes do not match (Fig.2, para 45)

Therefore, the prior art does not teach, neither singly nor in combination the following:
transmitting, by the IDP computing device, a confirmation request to the communication device in response to the generated first and second hashes not matching, the confirmation request including an instruction for the user to attest to the at least one changed attribute and to capture, at the communication device, an image of a physical document including the at least one changed attribute
receiving, by the IDP computing device, confirmation data from the communication device for the at least one changed attribute, the confirmation data based on the image of the physical document
in response to the confirmation data, broadcasting, by the IDP computing device, a pending status of an updated digital identity for the user to a relying party, wherein the updated digital identity is based on the second digital identity for the user from the ledger data structure and the at least one changed attribute
receiving, by the IDP computing device, from the relying party, a certification for the at least one changed attribute in response to broadcasting the pending status, the certification indicative of the at least one changed attribute being verified by the relying party

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565.  The examiner can normally be reached on M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ari Shahabi/Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685